Olly Neal, Judge, concurring. I agree that the trial court should be affirmed as to both points raised on appeal. It is my view that whether appellant preserved his sufficiency argument is controlled by Durham v. State, 320 Ark. 689, 899 S.W.2d 470 (1995). The State argues we should not reach the merits of the directed-verdict motion because appellant’s renewal of the motion at the close of all the evidence was general in nature only. It is uncontro-verted that appellant’s motion for directed verdict, at the close of the State’s evidence, was sufficiently specific to apprise the trial court of the grounds asserted for the motion. See Wallace v. State, 53 Ark. App. 199, 920 S.W.2d 864 (1996). In Durham, the supreme court said, “We do not agree that the defendant should be required to restate his grounds for directed verdict in cases..., where the defendant has made a specific motion at the close of the State’s case, and incorporates the same arguments by a later renewal.” Because Durham is dispositive of the preservation issue, it is not necessary to reach appellant’s abstracting zeal. I respectfully concur.